Debtor(s) LaTrenna Cephus                                               Case Number: 19-30764


United States Bankruptcy Court for the Western District of Louisiana: Monroe Division
Chapter 13 Plan - Western District of Louisiana

      Check here if this is a modified plan.
      Check here if this is an amended plan.



List below the sections that have been changed.                            Reason for Amendment/Modification



Part 1: Notices

To Debtor(s):        This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                     does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                     division. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                     In the following notice to creditors, you must check each box that applies

 To Creditor(s):
                     Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
                     you do not have an attorney, you may wish to consult one.
                     If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
                     objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
                     ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no
                     objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof
                     of claim in order to be paid under any plan.
                     The following matters may be of particular importance. Debtors must check one box on each line to state
                     whether or not the plan includes each of the following items. If an item is checked as "Not Included" or if both
                     boxes are checked, the provision will be ineffective if set out later in the plan.


1.1 This Plan sets out Nonstandard Provisions in Part 9.                                                    Included       Not Included

      This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation of the
1.2                                                                                                         Included       Not Included
      Collateral for the claim.

1.3 This Plan avoids a Security Interest or Lien in Section 3.4.                                            Included       Not Included

1.4 This Plan cures or maintains a loan secured by the Debtor's Principal Residence in 3.1.                 Included       Not Included

1.5 This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or 4.4.                Included       Not Included

      This plan includes a claim that was either: (1) incurred within 910 days before the petition
      date and secured by a purchase money security interest in a motor vehicle acquired for the
1.6                                                                                                         Included       Not Included
      personal use of the debtor(s); or (2) incurred within 1 year of the petition date and secured
      by a purchase money security interest in any other thing of value in 3.3.



Revised 1/25/2018                                           Chapter 13 Plan                                     Page 1



Debtor(s) LaTrenna Cephus                                               Case Number: 19-30764




Part 2:    Plan Payments and Length of Plan

2.1    Debtor(s) will make regular payments for a total of60 months to the trustee as follows:
      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to
      make the payments to creditors specified in this plan.

           Original Plans. $417.00 per Month for 60 months, and
      $________ per ________ for ________ months.
      $________ per ________ for ________ months.
      Insert additional lines if needed.
          Modified Plans. $________ per ________ for ________ months; then
      $________ per ________ for ________ months, and

19-30764 - #5 File 05/16/19 Enter 05/16/19 15:01:15 Main Document Pg 1 of 5
       $________ per ________ for ________ months.
       Insert additional lines if needed.

Check one: The applicable commitment period            36 months (Below Median Income)
is:

                                                       60 months (Above Median Income)




2.2    Regular payments to the trustee will be made from future income in the following manner:
        Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the
        Bankruptcy Court.
        Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely
        and provide copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.
        Debtor(s) will pledge income tax refunds as follows:

 The debtor(s)pledges federal and state tax refunds as required by the confirmation order and any and all
 other applicable orders and rulings issued by the Court.


2.3    Additional Payments. (In addition to 2.1 above)
        Check one.
            None . If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

            Debtor(s) pledge fifty (50) percent (or until all allowed unsecured claims are paid in full) of the net recovery from all
        causes of action, liquidated or unliquidated, unless otherwise ordered by the Court after a notice and a hearing. In all cases
        in which the debtor has acquired/acquires a pre-petition or post-petition cause of action, the employment and compensation
        of special counsel, and the compromise of any claim, shall be approved by the Bankruptcy Court pursuant to 11 U.S.C. §§
        327-329, and the filing of such pleading shall be noticed on all parties.
            Debtor(s) will make additional payment(s) to the trustee from other sources, including the sale of property, as specified
        below. Describe the source, amount, and date of each anticipated payment.




Part 3:      Treatment of Secured Claims

3.1  A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default
payments, if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during
the months itemized.

Name of           Description of            Current Installment Payment (including   Specified Months for     Post-Petition Total
Creditor          Collateral                escrow)                                  Default                  Unpaid




        B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition
        default payments, if any.
        Check one.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


    The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during
the months itemized.




19-30764 - #5 File 05/16/19 Enter 05/16/19 15:01:15 Main Document Pg 2 of 5
Name of           Description of          Current Installment Payment (including      Specified Months for       Post-Petition Total
Creditor          Collateral              escrow)                                     Default                    Unpaid




3.2    Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check one.


      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3     Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property).
        Check one.
      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)
    The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
collateral will no longer be treated by the plan.

Name of Creditor              Collateral Description   Amount of Claim   Interest Rate Estimated avg. monthly payment to creditor

Credit Acceptance Corp        2015 Chrysler 200        $15,495.00        7.50%           $310.49

3.4     Lien Avoidance.
        Check one.


      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5    Surrender of collateral.
        Check one.


      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




Part 4: Treatment of Fees and Priority Claims

4.1     General
        Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will
        be paid in full without post- petition interest.
4.2     Administrative fees

        Counsel elects the standing order "no look" fee. Yes        No
        Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent
        of plan payments.
        The debtor(s) attorney is awarded a fee in the amount of $3,600.00 of which $3,600.00 is due and payable from the
        bankruptcy estate.
        Included in this amount is a fee in the amount of $0 for the modification. Fees are limited to the appropriate "No Look" fee
        amount or the allowed amount subject to a normal fee application.
4.3     Priority claims other then attorney's fees and those treated in § 4.4.
        Check one.


      None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.


4.4     Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
            None . If “none” is checked, the rest of § 4.4 need not be completed or reproduced.

           The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is
        owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan


19-30764 - #5 File 05/16/19 Enter 05/16/19 15:01:15 Main Document Pg 3 of 5
        provision requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).


Name of Creditor                   Amount of Claim to be Paid

                                     $

                                         Trustee

                                         Debtor(s)

                                         Third Party - Name & Relationship to Debtor(s)




Part 5: Treatment of Nonpriority Unsecured Claims

5.1     Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority
        unsecured debts to which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on
        schedule E/F, and unsecured and undersecured debts on schedule D, are incorporated herein by reference.
        Based upon the scheduled unsecured and undersecured claims in the amount of$30,097.00, it is anticipated unsecured
        creditors will be paid approximately $38.72, which is approximately 0.13% percent of their respective claims. However, the
        amount paid on any claim may vary depending on the actual filed and allowed claims.
        If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less
        than $0.00. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
        least this amount.
5.2     Other separately classified nonpriority unsecured claims.
        Check one.


      None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



Part 6: Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and
will be treated as specified. All other executory contracts and unexpired leases are rejected.
        Check one.


      None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7: Vesting of Property of the Estate

7.1     Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.



Part 8: Other Plan Provisions

8.1     Adequate Protection Payments:
        Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled below to the trustee. If the case is
        dismissed pre- confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each
        plan payment received while the case was pending.

Creditor                                               Adequate Protection Payment

Credit Acceptance                                      $155.25




8.2     Changed Circumstances.
        Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation,
        employment, address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for
        personal injury, employment, worker's compensation, unemployment compensation, inheritance, life insurance, lottery
        proceeds, or property settlements. These funds shall be treated upon motion by trustee, debtor(s), or any party in interest.



Part 9: Nonstandard Plan Provisions


19-30764 - #5 File 05/16/19 Enter 05/16/19 15:01:15 Main Document Pg 4 of 5
           None . If “none” is checked, the rest of Part 9 need not be completed or reproduced.
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
      otherwise included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it.
      Nonstandard provisions set out elsewhere in this plan are ineffective.
      The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

 The debtor(s) attorney is reimbursed for an administrative claim in the amount of $250.00 pursuant to 11
 U.S.C. 503 (b), for cost associated with noticing out pleadings for the duration of the bankruptcy case.



Part 10: Signatures


/s/ E. Orum Young III
                                                                                          Date: 05/09/2019
Signature of Attorney for Debtor(s)

/s/ LaTrenna A. Cephus
                                                                                          Date: 05/09/2019
Debtor


                                                                                          Date: 05/09/2019
Joint Debtor



Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)
By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form
for the Western District of Louisiana, other than any nonstandard provisions included in Part 9.

Revised 1/25/2018                                                    Chapter 13 Plan




19-30764 - #5 File 05/16/19 Enter 05/16/19 15:01:15 Main Document Pg 5 of 5
